This is an appeal from an order of the trial court taxing costs in favor of the Georgetown Transfer Company, a corporation, in the second trial of an action the merits of which have been before this court on three different occasions, and are reported in 119 Wash. 154, 205 P. 419; 125 Wash. 563, 216 P. 869; and130 Wash. 88, 226 P. 262.
At the outset we are met by a motion of respondent to dismiss the appeal. The motion must be granted.
We have held in a long line of decisions that this court will not take jurisdiction of a cause simply to determine who shall pay costs in the controversy. Smith v. Palmer, 38 Wash. 276,80 P. 460; Wilson v. Fraser, 67 Wash. 347, 121 P. 829; Whitev. Stout, 72 Wash. 62, 121 P. 917; Vollman v. IndustrialWorkers of the World, 79 Wash. 192, 140 P. 337; BarberAsphalt Paving Co. v. Hamilton, 80 Wash. 51, 141 P. 199;State v. Furth, 82 Wash. 665, 144 P. 907; Carstens  Earlesv. Seattle, 84 Wash. 88, 146 P. 381, Ann. Cas. 1917A 1070;Standard Fire Ins. *Page 183 Co. v. Fishback, 86 Wash. 225, 145 P. 945; Holly-MasonHardware Co. v. Schnatterly, 111 Wash. 29, 189 P. 545.
The appeal is therefore dismissed.
TOLMAN, C.J., MAIN, BRIDGES, and PARKER, JJ., concur.